
	

115 S1990 IS: Dependency and Indemnity Compensation Improvement Act of 2017
U.S. Senate
2017-10-19
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1990
		IN THE SENATE OF THE UNITED STATES
		
			October 19, 2017
			Mr. Tester (for himself, Mr. Blumenthal, and Ms. Hirono) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to increase amounts payable by the Department of Veterans
			 Affairs for dependency and indemnity compensation, to modify the
			 requirements for dependency and indemnity compensation for survivors of
			 certain veterans rated totally disabled at the time of death, and for
			 other purposes.
	
	
 1.Short titleThis Act may be cited as the Dependency and Indemnity Compensation Improvement Act of 2017. 2.Increase in amount of dependency and indemnity compensation payable to surviving spouses by the Secretary of Veterans Affairs (a)IncreaseSection 1311(a) of title 38, United States Code, is amended—
 (1)in paragraph (1), by striking of $1,154 and inserting equal to 55 percent of the rate of monthly compensation in effect under section 1114(j) of this title; and
 (2)by striking paragraph (3). (b)Effective date (1)In generalExcept as provided by paragraph (2), the amendments made by subsection (a) shall apply with respect to compensation paid under chapter 13 of title 38, United States Code, for months beginning after the date that is six months after the date of the enactment of this Act.
				(2)Special rule for certain individuals
 (A)In generalFor months beginning after the date that is six months after the date of the enactment of this Act, the Secretary of Veterans Affairs shall pay to an individual described in subparagraph (B) dependency and indemnity compensation under section 1311 of title 38, United States Code, in the monthly amount that is the greater of the following:
 (i)The amount determined under subsection (a)(3) of such section 1311, as in effect on the day before the date of the enactment of this Act.
 (ii)The amount determined under subsection (a)(1) of such section 1311, as amended by subsection (a). (B)Individuals describedAn individual described in this subparagraph is an individual eligible for dependency and indemnity compensation under section 1311 of title 38, United States Code, that is predicated on the death of a veteran before January 1, 1993.
					3.Modification of requirements for dependency and indemnity compensation payable by Department of
			 Veterans Affairs for survivors of certain veterans rated totally disabled
			 at time of death
 (a)In generalSection 1318 of title 38, United States Code, is amended— (1)in subsection (a)—
 (A)by striking The Secretary and inserting (1) Except as provided in paragraph (2), the Secretary; and (B)by adding at the end the following new paragraph:
						
 (2)In any case in which the Secretary makes a payment under paragraph (1) of this subsection by reason of subsection (b)(1) and the period of continuous rating immediately preceding death is less than 10 years, the amount payable under paragraph (1) of this subsection shall be an amount which bears the same relationship to the amount otherwise payable under such paragraph as the duration of such period bears to 10 years.; and
 (2)in subsection (b)(1), by striking 10 or more years and inserting five or more years. (b)Effective dateThe amendments made by subsection (a) shall apply with respect to compensation paid under chapter 13 of title 38, United States Code, for months beginning after the date that is six months after the date of the enactment of this Act.
			4.Eligibility for dependency and indemnity compensation payable by Department of Veterans Affairs for
 surviving spouses who remarry after age 55Section 103(d)(2)(B) of title 38, United States Code, is amended in the second sentence by inserting chapter 13 or after benefits under.
		
